Citation Nr: 0616702	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stress fracture of the right femoral neck.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from May 
1984 to October 1984.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the Houston Department of Veterans Affairs 
(VA) Regional Office (RO) that continued to rate the stress 
fracture of the right femoral neck as 10 percent disabling.  
Since then, the claim's file has been transferred to the WACO 
RO.  In July 2003 and January 2005, the Board remanded the 
claim for further development.


FINDINGS OF FACT

The veteran's residuals of a stress fracture of the right 
femoral neck are manifested by no more than malunion of the 
femur with slight knee or hip disability.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a stress 
fracture of the right femoral neck is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (Code)5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In the October 2000 rating 
decision and letters dated in November 2003 and January 
2005(pursuant to January 2005 Board remand), the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim.  The letters notified 
him of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The January 2005 letter advised the veteran to 
submit "any evidence or information [he] may have pertaining 
to [his] claim."  

It is noted that the rating decision on appeal was in October 
2000.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until January 2005.  
Therefore, the veteran did not receive proper notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  In a March 2006 statement, the 
veteran's representative certified that appellate review was 
desired on the evidence now of record.  

And while the appellant was not notified by letter of the 
appropriate disability rating and the effective date of an 
award in regards to the claim for an increased rating for 
residuals of stress fracture of the right femoral neck (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is 
not prejudiced by lack of such notice since the Board 
concludes below that there is a preponderance of the evidence 
against this claim any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish an appropriate 
disability rating or an effective date for the issue (of 
entitlement to an increase rating for residuals of a stress 
fracture of the right femoral neck) on appeal, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In determining if increased 
rating is warranted and the appropriate effective date for 
any increased rating, consideration is give to the evidence 
which shows the severity of the disability and when any 
increase in severity might have occurred.  38 U.S.C.A. 
§ 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.


II.  Factual Background

An August 2000 VA treatment record noted the veteran's report 
of chronic medical problems (neck, back, & hip) that 
interferes with his daily life. 

On October 2003 VA examination, the veteran had complaints of 
persisting pain when he was on his feet for several hours.  
He reported that the pain was constant, especially when he 
lies down.  Medication relieved the pain.  He denied 
paresthesia, numbness, or weakness in the extremities.  On 
examination, he was able to lie down without difficulty.  No 
significant abnormalities were noted.  There was a vague 
discomfort over the right hip area.  No muscle wasting, 
redness, erythema, or swelling was noted.  Leg lengths were 
equal.  Hip flexion was to about 110 degrees.  Abduction and 
adduction were each to 40 degrees.  External and internal 
rotation was to 60 degrees each.  Straight leg rising was 
negative.  Reflexes were symmetrical in the knees and ankles.  
Plantar reflexes were down-going.  Motor and sensory function 
was normal.  No gait abnormalities were present.  The entire 
range of motion was pain free.  There was no restriction of 
motion, and no evidence of osteoarthritis.  X-rays were 
normal with no evidence of residual problem from stress 
fracture or osteoarthritis.  Mild arthritic changes were very 
consistent with his age, but had nothing to do with the 
injury.  The examiner considered the examination to have been 
essentially within normal limits.  The examiner opined that 
the stress fractures healed within a period of 3 to 6 months 
many, many years ago.  The fracture, which had been at the 
femoral neck area, did not involve any articular surface of 
the hip or socket of the hip joint.  No residual arthritic 
problems were noted.  The examiner stated that he would 
consider the evaluation as normal, with the exception of 
subjective pain.  The radiology reports indicated the right 
hip and right knee x-rays were normal.   

On September 2005 VA examination report, it is noted that the 
claims file was reviewed.  The veteran indicates that he has 
not had any Workman's Compensation injuries to the right hip.  
He denies injury to the right hip in any motor vehicle 
accidents, but notes that he had several of these accidents 
and sustained compression fractures in the back from one of 
these accidents.  He relates that he has had chronic back 
pain since.  He indicates that he currently does construction 
work that bothers his hip.  He has complaints of right hip 
pain and rates it an 8 at the time of this examination.  
While working, he indicates that he had flare-ups that last 3/4 
of the days.  He complains of pain, weakness, stiffness, and 
difficulty of getting out of bed.  He denies swelling, heat, 
redness, drainage, or instability or giving away.  He does 
not use a cane or other assistive device.  He has not had 
surgery on his hip.  He indicates that his hip limits him 
from participation in sports.  Physical examination reveals a 
normal gait, and heel and toe walk.  The range of motion of 
the right hip is full and pain free and completely equivalent 
to the motion in the left hip.  His hip flexion is from 0 to 
130 degrees, extension is from 0 to 20 degrees, internal 
rotation is from 0 to 10 degrees, external rotation is from 0 
to 70 degrees, abduction is from 0 to 60 degrees, and 
adduction is from 0 to 30 degrees.  There is no tenderness to 
palpation of the right hip.  The contour of the hip and 
musculature is unremarkable and comparable to the left.  
There is no scarring, drainage, or erythema.  There is good 
strength about the hip musculature.  There is no evidence of 
any muscle spasm, grimacing or wincing during any of the 
examination.  X-rays done in January 2005 show mild 
degenerative changes, which are more likely than not due to 
his age and possibly to the post-military service trauma, 
including the motor vehicle accidents.  The examiner 
commented that it is less likely than not that these 
degenerative changes are due to his military services and 
stress fracture right hip.  Although the veteran reports 
exacerbations of his hip pain during activities, it is more 
likely than not that these reported exacerbations are due to 
his chronic back pain (with radiation into the right hip 
area) which, by history, appears to be secondary to his motor 
vehicle accident(s) sustained after military service, and 
that the remainder is secondary to the degenerative changes 
in the right hip.  It is unlikely that the veteran has any 
limitation of motion of the right hip during a flare-up that 
relates to the previous stress fracture.  

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's residuals of a stress fracture of the right 
femoral neck is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Code 5255 (2005).

Under Code 5255, a rating of 10 percent is warranted for 
malunion with slight knee or hip disability.  A 20 percent 
disability rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion. 38 C.F.R. § 4.71a (2005).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II (2005).

The Board finds that the veteran's residuals of a stress 
fracture of the right femoral neck do not warrant a higher 
rating under Code 5255.  Although the veteran contends that 
his right hip disability has increased in severity, the VA 
examinations do not support his contentions.  According to 
the VA examiner in September 2005, the veteran has a normal 
gait; there is no tenderness to palpation of the right hip; 
the contour of the hip and musculature is unremarkable and 
comparable to the left; and, there is good strength about the 
hip musculature.  The examiner noted that there is no 
evidence of any muscle spasm, grimacing or wincing during any 
of the examination.  Although X-rays show mild degenerative 
changes, the examiner indicated that such changes are more 
likely than not due to age and possibly post-military service 
trauma, including the motor vehicle accidents; and it is less 
likely than not that these degenerative changes are due to 
his military services and stress fracture right hip.  During 
the examination, it was also noted that he does not use a 
cane or assistive device for his right hip.  Thus, a higher 
evaluation, which would require a showing of moderate 
impairment, is not warranted.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 10 percent under Code 5255.  He has not identified any 
functional limitation, which would warrant a higher rating 
under any applicable rating criteria.  Furthermore, on the 
September 2005 VA examination, the examiner commented that, 
although the veteran reports exacerbations of his hip pain 
during activities, it is more likely than not that these 
reported exacerbations are due to his chronic back pain (with 
radiation into the right hip area) which, by history, appears 
to be secondary to his motor vehicle accident(s) sustained 
after military service, and that the remainder is secondary 
to the degenerative changes in the right hip.  The examiner 
also stated, "it is unlikely that the veteran has any 
limitation of motion of the right hip during a flare-up that 
relates to the previous stress fracture."  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  The only possibilities for 
a higher disability evaluation would be under Code 5253 for 
limitation of abduction; under Code 5252, for limitation of 
flexion of the right thigh; under Code 5250 for ankylosis of 
the right hip, or under Code 5254, for evidence of flail 
joint of the right hip, none of which is present in this 
case.  In fact on September 2005 VA examination, the examiner 
commented that the range of motion of the hip is full and 
pain free and completely equivalent to the motion in the left 
hip.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned, and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  
Therefore a preponderance of the evidence is against the 
veteran's claim as to the thigh, and the benefit-of-the-doubt 
rule does not apply. 38 U.S.C.A. § 5107(b) (West 2002)


ORDER

A rating in excess of 10 percent for the veteran's residuals 
of a stress fracture of the right femoral neck is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


